Title: From George Washington to the Freemen of Newport, Rhode Island, 18 August 1790
From: Washington, George
To: Freemen of Newport, Rhode Island


Answer 
Gentlemen,[Newport, R.I., 18 August 1790]  
I receive with emotions of satisfaction the kind address of the Citizens of New Port on my arrival in this State.
Although I am not ignorant how much the worthy Inhabitants of this Town have been injured in their circumstances by their patriotic sufferings and Services, yet I must be allowed to say, that nothing on their part has been wanting to convince me of their affection to myself, and attachment to the government over which I am appointed to preside.
I request, Gentlemen, you will be persuaded, that I take a due interest in your particular situation; and that I join with you in anticipating the happy period, when, in our Country at large, commerce, arts, manufactures and agriculture shall attain the highest degree of improvement.
My expressions would but faintly communicate my feelings, should I enlarge beyond the proper limits of an answer to your address, in evincing my sensibility of your affectionate wishes for my felicity in the present and future state of existence. It will be a better proof of my zeal for the prosperity of the Inhabitants of this Town, and their fellow citizens of this State, to lose no opportunity of attending to the advancement of their interests,

in combination with the general welfare of the Community—This I shall do with unfeigned satisfaction: And may all the happiness be theirs, which can result, in their social character, from the uniform practice of industry, virtue, fraternal kindness, and universal philanthropy.

Go: Washington

